IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

KYLA SLOAN,
                                                No. 77520-1-1
                    Respondent,
                                                DIVISION ONE
             V.
                                                UNPUBLISHED OPINION
KAYLA BENSON,

                    Appellant.                  FILED: January 14, 2019


      APPELWICK, J. — Kayla Benson appeals the entry of an anti-harassment
order against her. She claims the superior court lacked personal jurisdiction over

her and there is insufficient evidence in the record to support the court's order.

We affirm.

                                     FACTS

      On September 7, 2017, Kyla Sloan filed a petition in King County Superior

Court for an anti-harassment order against Kayla Benson.          Benson is the

romantic partner of Sloan's former spouse. Sloan alleged that Benson, a New

Mexico resident, repeatedly contacted her by telephone, text messages, and

social media in a harassing and threatening manner.         The court issued a

temporary anti-harassment protection order and scheduled a hearing to take

place 12 days later. At the hearing on Sloan's petition, the court considered the

testimony of both Sloan and Benson. The court entered a three year anti-

harassment order restraining Benson from all direct and indirect contact with

Sloan. Benson appeals.
                                    ANAYLSIS

       Benson contends that the superior court could not exercise personal

jurisdiction over her because (1) she is not Washington resident, (2) she has

insufficient contact with the State of Washington, and (3) there was no evidence

that any harassing calls or messages "originated in the State of Washington."

Benson's argument fails to address the provisions of RCW 10.14.155. The

statute provides for jurisdiction over nonresident individuals in anti-harassment

proceedings in certain circumstances when the conduct giving rise to the petition

occurred out of state. Id. The conduct must represent an "ongoing pattern of

harassment that has an adverse effect on the petitioner or a member of the

petitioner's family or household and the petitioner resides in this state." RCW

10.14.155(d)(1). According to Sloan's petition and her testimony at the hearing,

she resides in Washington.1

       In addition, a party waives a claim of lack of personal jurisdiction when she

"expressly or impliedly" consents to the court's exercise of jurisdiction. In re

Marriage of Steele, 90 Wash. App. 992, 997-98, 957 P.2d 247 (1998). A person

may manifest consent by appearing in the action and arguing the case on its

merits. In re Marriage of Markowski, 50 Wash. App. 633, 637-38, 749 P.2d 754

(1988); In re Estate of Little, 127 Wash. App. 915, 922, 113 P.3d 505 (2005). There



       1 In her petition, Sloan alleged harassment from July to September 2017.
According to her briefing on appeal, Sloan began residing in Washington on July
2, 2017. The fact that Sloan admittedly received some of the unwanted
communications when she travelled out of state for a court hearing in August .
2017 does not change the fact that the petitioner was a resident of Washington
State during the period when the harassment occurred.

                                         2
is nothing in the record to indicate that Benson objected to the court's exercise of

jurisdiction. See CR 12(h)(1); In re Marriage of Parks, 48 Wash. App. 166, 171,

737 P.2d 1316 (1987)("By not objecting to the court's jurisdiction and by seeking

the relief he did" the appellant "consented to the court's jurisdiction" and thereby

waived the right to challenge jurisdiction). Benson appeared at the September

19, 2017 hearing to oppose entry of the protection order. She testified and

signed the order of protection. By appearing in the proceeding and failing to

object on the basis of personal jurisdiction, Benson waived this claim of error.

       Benson also challenges the sufficiency of the evidence supporting the

court's order. She claims there was no evidence that she was the person

responsible for the threatening and harassing communications directed toward

Sloan.2

      Chapter 10.14 RCW grants trial courts in civil anti-harassment

proceedings "broad discretion to grant such relief as the court deems proper."

RCW 10.14.080(6). At a hearing on a petition for an anti-harassment order, "if

the court finds by a preponderance of the evidence that unlawful harassment

exists, a civil anti-harassment protection order shall issue prohibiting such


       2 In her reply brief, citing In re Marriage of Freeman, 169 Wash. 2d 664, 239
P.3d 557 (2010), Benson asserts that the facts here do not establish fear of
imminent harm. As a general matter, we do not consider new arguments or
theories raised for the first time in a reply brief. See Cowiche Canyon
Conservancy v. Bosley, 118 Wash. 2d 801, 809, 828 P.2d 549 (1992). In any event, •
Freeman is inapplicable. The Freeman court discussed the petitioner's
reasonable fear of imminent harm, in addition to 10 other factors, in the context
of a decision about whether to terminate a permanent protection order imposed
under the Domestic Violence Prevention Act, ch. 26.50 RCW. Freeman, 169
Wash. 2d at 674.

                                         3
unlawful harassment." RCW 10.14.080(3). Under RCW 10.14.020(2), "unlawful

harassment" consists of (1) a knowing and willful (2) course of conduct (3)

directed at a specific person,(4) which seriously alarms, annoys, harasses, or is

detrimental to that person, and (5)serves no legitimate or lawful purpose.

         This court reviews the issuance of a harassment protection order for

abuse of discretion. See Trummel v. Mitchell, 156 Wash. 2d 653, 669-70, 131 P.3d
305 (2006); In re Vulnerable Adult Petition for Knight, 178 Wash. App. 929, 936,

317 P.3d 1068 (2014). Discretion is abused when it is exercised on untenable

grounds or for untenable reasons. State ex rel. Carroll v. Junker, 79 Wash. 2d 12,

26, 482 P.2d 775 (1971). The court's findings are reviewed for substantial

evidence. Knight, 178 Wash. App. at 936-37. "Substantial evidence" exists if the

evidence is sufficient to persuade a fair-minded rational person of the truth of the

evidence. In re Estate of Jones, 152 Wash. 2d 1, 8, 93 P.3d 147 (2004). We defer

to the trier of fact on the persuasiveness of the evidence, witness credibility, and

conflicting testimony. Knight, 178 Wash. App. at 937.

         Benson relies on her own testimony at the hearing. She testified that the

telephone number from which the calls and messages originated was not, and

had never been, her telephone number. Benson asserted that she had a private

investigator look into the matter and that a "search engine" linked the number at

issue to another New Mexico resident, who had no apparent connection to either

party.      Benson    speculated   that Sloan    herself issued     the   unwanted

communications and was attempting to blame her.




                                         4
       The trial court was not compelled to accept Benson's testimony. Sloan

produced a police report indicating that the telephone number at issue was

associated with Benson.        Sloan's testimony about the substance of the

messages suggested that the sender was romantically involved with Sloan's

former spouse and had knowledge of private details surrounding Sloan's

marriage. The court expressly determined that Benson's testimony denying

responsibility was not credible.3

       In view of the court's essential credibility determinations following witness

testimony, there was sufficient evidence to find by a preponderance of the

evidence that Benson unlawfully harassed Sloan. The superior court's order is

not manifestly unreasonable.

      We affirm.




WE CONCUR:
                                                                      eg-

                                                                              1%...1      es
                                                                                       CO C:t
                                                                              CD
                                                                              ......   .-.4=
                                                                                       >:0
                                                                                       "4..4
                                                                             t.-.
                                                                             3.   rnQ
                                                                             =
                                                                             4- ....-P.--;-
                                                                                       A-n:7m
                                                                              3:o.     alrnt6

      3 We consider Sloan's briefing only to the extent that she refers to
established by the record and responds to the issues raised by Bensoniiviti-G/
                                                                             1
                                                                             42),
respect to the anti-harassment order. We disregard her references to fativaF_,
matters outside of the record and discussion of unrelated state and federal
crimes. See RAP 10.3 (a), (b).

                                        5